                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA


 Matthew A. Smith,

                                      Plaintiff,

 vs.

                                                                       Civil No.: 1:20-cv-00021
 HSS,

                                    Defendant.


               ORDER ADOPTING REPORT AND RECOMMENDATION



[¶1]       THIS MATTER comes before the Court on a Report and Recommendation from

Magistrate Judge Clare R. Hochhalter. Doc. No. 6. The Plaintiff, Matthew A. Smith (“Smith”),

initiated this action on February 11, 2020, by filing a Motion for Leave to Proceed in forma

pauperis. Doc. No. 1. The Motion for Leave was granted on February 12, 2020, and the Complaint

was filed the same day. Doc. Nos. 2, 3.

[¶2]       After screening the Complaint as required by 28 U.S.C. § 1915A, Magistrate Judge

Hochhalter issued a Report and Recommendation, in which he recommended that Smith’s

Complaint be dismissed without prejudice on the ground that the Court lacks personal jurisdiction.

See Doc. No. 6. The parties were given until March 18, 2020, to file any objections. Doc. No. 6,

at p.6. On March 20, 2020, Smith filed a “Motion for Stay,” wherein he requested a stay of the

proceedings for 120 days in order to get his finances in order, retain counsel, and put his case

together. Doc. No. 7. Smith failed to address the substance of the Report and Recommendation or

indicate any objection to the same in his Motion to Stay. Id. On March 23, 2020, Magistrate Judge



                                               -1-
Hochhalter denied Smith’s Motion for Stay, noting that Smith’s request for a stay was

unreasonable and the Court’s lack of personal jurisdiction is “not reasonably debatable.” See Doc.

No. 8.

[¶3]       The Court has carefully reviewed the Report and Recommendation, and the entire

record, and finds it to be persuasive. Accordingly, the Court ADOPTS the Report and

Recommendation in its entirety and ORDERS as follows:

   1. The Court ORDERS that the Complaint be DISMISSED WITHOUT PREJUDICE.

   2. The Court further FINDS that any appeal would be frivolous, could not be taken in good
      faith, and may not be taken in forma pauperis.

[¶4]       IT IS SO ORDERED.

           Dated April 8, 2020.

                                                            Daniel M. Traynor, Judge
                                                            United States District Court




                                               -2-
